Exhibit 10.47

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
October 19, 2011, by and between COMERICA BANK (“Bank”) and VERENIUM CORPORATION
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Credit Extensions.

(a) Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

(b) Advances Under Revolving Line.

(i) Amount. Subject to and upon the terms and conditions of this Agreement
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) the Revolving Line or (B) the Borrowing Base. Except as set
forth in the Daily Adjusting LIBOR Addendum attached hereto as Exhibit F,
amounts borrowed pursuant to this Section 2.1(b) may be repaid and reborrowed at
any time without penalty or premium prior to the Revolving Maturity Date, at
which time all Advances under this Section 2.1(b) shall be immediately due and
payable.

(ii) Form of Request. Whenever Borrower desires an Advance, Borrower will notify
Bank by facsimile transmission or telephone no later than 3:00 p.m. Pacific time
(12:00 p.m. Pacific time for wire transfers), on the Business Day that the
Advance is to be made. Each such notification shall be promptly confirmed by a
Payment/Advance Form in substantially the form of Exhibit C. Bank is authorized
to make Advances under this



--------------------------------------------------------------------------------

Agreement, based upon instructions received from a Responsible Officer or a
designee of a Responsible Officer, or without instructions if in Bank’s
discretion such Advances are necessary to meet Obligations which have become due
and remain unpaid. Bank shall be entitled to rely on any facsimile or telephonic
notice given by a person who Bank reasonably believes to be a Responsible
Officer or a designee thereof, and Borrower shall indemnify and hold Bank
harmless for any damages or loss suffered by Bank as a result of such reliance.
Bank will credit the amount of Advances made under this Section 2.1(b) to
Borrower’s deposit account.

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrower
shall immediately pay to Bank, in cash, the amount of such excess.

2.3 Interest Rates, Payments, and Calculations.

(a) Interest Rates.

(i) Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the Daily
Adjusting LIBOR Addendum attached hereto as Exhibit F.

(b) Late Fee; Default Rate. If any payment is not made within 10 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) five percent (5%) of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five (5) percentage points above the interest
rate applicable immediately prior to the occurrence of the Event of Default.

(c) Payments. Except as set forth in the Daily Adjusting LIBOR Addendum attached
hereto as Exhibit F, interest hereunder shall be due and payable on the first
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.

2.4 Crediting Payments. While no Event of Default is continuing, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Borrower specifies. After the occurrence and during the
continuation of an Event of Default, Bank shall have the right, in its sole
discretion, to immediately apply any wire transfer of funds, check, or other
item of payment Bank may receive to conditionally reduce Obligations, but such
applications of funds shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2



--------------------------------------------------------------------------------

2.5 Fees. Borrower shall pay to Bank the following:

(a) Facility Fee. On the Closing Date, a fee equal to $45,000, which shall be
nonrefundable;

(b) Unused Facility Fee. A quarterly Unused Facility Fee equal to one quarter of
one percent (0.25%) per annum of the difference between the maximum amount of
the Revolving Line and the average outstanding principal balance of the Advances
under the Revolving Line during the applicable quarter, which fee shall be
payable within five (5) days of the last day of each such quarter and shall be
nonrefundable; and

(c) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due; provided, however, that Borrower’s liability for attorneys fees
incurred prior to the Closing Date in connection with the documentation of the
Loan Documents (excluding fees and costs relating to lien searches, Code
searches and filings, intellectual property searches and filings, good standing
certifications, certified organizational documents, and other diligence
searches) shall not exceed $55,000.

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 13.8, shall continue in full force and effect until Payment-in-Full.
Upon Payment-in-Full, Bank shall, at Borrower’s cost and expense, release the
security interest in the Collateral granted under this Agreement.
Notwithstanding the foregoing, Bank shall have the right to terminate its
obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default.

 

3. CONDITIONS OF LOANS.

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a) this Agreement;

(b) an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

(c) a financing statement (Form UCC-1);

(d) an intellectual property security agreement, including all schedules thereto
(it being understood that Borrower shall have 60 days from the Closing Date to
deliver to Bank written documentation, in form and substance satisfactory to
Bank, evidencing the prior transfer of the Transferred Patents to the applicable
third party);

(e) agreement to furnish insurance;

(f) payment of the fees and Bank Expenses then due specified in Section 2.5;

(g) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

(h) an audit of the Collateral, the results of which shall be satisfactory to
Bank;

 

3



--------------------------------------------------------------------------------

(i) current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an opinion thereon, company
prepared consolidated balance sheets and income statements for the most recently
ended month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;

(j) current Compliance Certificate in accordance with Section 6.2;

(k) a Warrant in form and substance satisfactory to Bank;

(l) a Collateral Information Certificate;

(m) an Automatic Debit Authorization; and

(n) such other documents or certificates, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

(b) the representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

4. CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents (other than the Warrant) and the
Ex-Im Facility Documents. Except as set forth in the Schedule and subject to
Permitted Liens, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in later-acquired Collateral. Borrower
also hereby agrees not to sell, transfer, assign, mortgage, pledge, lease, grant
a security interest in, or encumber any of its Intellectual Property, the BP
To-Be Acquired Patents or the […***…] License, except in connection with
Permitted Liens and Permitted Transfers. Notwithstanding any termination of this
Agreement, Bank’s Lien on the Collateral shall remain in effect until
Payment-in-Full.

4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to

 

***Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

time endorse and deliver to Bank, at the request of Bank, any Negotiable
Collateral with a face amount or reasonably attributed value of $500,000 or more
that Bank may reasonably request, in form satisfactory to Bank, to perfect and
continue perfection of Bank’s security interests in the Collateral and in order
to fully consummate all of the transactions contemplated under the Loan
Documents. Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses in the
exercise of its good faith credit judgment to perfect its security interest by
possession in addition to the filing of a financing statement. Where Collateral
(other than the Non-US Assets) is in possession of a third party bailee,
Borrower shall take such steps as Bank reasonably requests for Bank to (i) with
respect to Equipment or Inventory with an aggregate value in excess of Five
Hundred Thousand Dollars ($500,000), obtain an acknowledgment, in form and
substance reasonably satisfactory to Bank, of the bailee that the bailee holds
such Collateral for the benefit of Bank, and (ii) obtain “control” of any
Collateral consisting of investment property, deposit accounts, letter-of-credit
rights or electronic chattel paper (as such items and the term “control” are
defined in Revised Article 9 of the Code) by causing the securities intermediary
or depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank. Borrower will not create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper. Borrower from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
Borrower authorizes Bank to hold such specific balances in pledge and to decline
to honor any drafts thereon or any request by Borrower or any other Person to
pay or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding. Notwithstanding anything to the contrary, unless an
Event of Default has occurred and is continuing, Bank shall not require that
security interests in the Collateral be perfected in any jurisdiction outside of
the United States.

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, and appraise the Collateral in order to
verify Borrower’s financial condition or the amount, condition of, or any other
matter relating to, the Collateral.

4.4 Lock Box.

(a) Borrower agrees that the Obligations shall be on a “remittance basis”.
Borrower shall at its sole expense establish and maintain (and Bank, at Bank’s
option, may establish and maintain at Borrower’s expense):

(i) A United States Post Office lock box (the “Lock Box”), to which Bank shall
have exclusive access and control. Borrower expressly authorizes Bank, from time
to time, to remove the contents from the Lock Box, for disposition in accordance
with this Agreement. Borrower agrees to notify all account debtors and other
parties obligated to Borrower that all payments made to Borrower (other than
payments by electronic funds transfer) shall be remitted, for the credit of
Borrower, to the Lock Box, and Borrower shall include a like statement on all
invoices; and

(ii) A non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the “Dominion of Funds Account”) to which Bank shall have
exclusive access and control. Borrower agrees to notify all account debtors and
other parties obligated to Borrower that all payments made to Borrower by
electronic funds transfer shall be remitted to the Dominion of Funds Account,
and Borrower, at Bank’s request, shall include a like statement on all invoices.
Borrower shall execute all documents and authorizations as required by Bank to
establish and maintain the Lock Box and the Dominion of Funds Account.

 

5



--------------------------------------------------------------------------------

(b) Borrower shall hold in trust for Bank all amounts that Borrower receives
despite the directions to make payments to the Lock Box or Dominion of Funds
Account, and immediately deliver such payments to Bank in their original form as
received from the account debtor, with proper endorsements for deposit into the
Lock Box or Dominion of Funds Account, as applicable.

All items or amounts which are remitted to the Lock Box or to the Dominion of
Funds Account, or otherwise delivered by or for the benefit of Borrower to Bank
on account of partial or full payment of, or with respect to, any Collateral
shall, on a daily basis, be applied to the payment of outstanding Advances and
the Ex-Im Facility Loans, whether then due or not, with the balance, if any,
deposited to Borrower’s operating account maintained at Bank. After the
occurrence and during the continuance of an Event of Default, all items or
amounts remitted to the Lock Box, the Dominion of Funds Account or that Bank has
otherwise received shall, in Bank’s sole discretion, be applied to the payment
of any Obligations, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion. Borrower agrees that
Bank shall not be liable for any loss or damage which Borrower may suffer as a
result of Bank’s processing of items or its exercise of any other rights or
remedies under this Agreement, including without limitation indirect, special or
consequential damages, loss of revenues or profits, or any claim, demand or
action by any third party arising out of or in connection with the processing of
items or the exercise of any other rights or remedies under this Agreement.
Borrower agrees to indemnify and hold Bank harmless from and against all such
third party claims, demands or actions, and all related expenses or liabilities,
including, without limitation, attorney’s fees and INCLUDING CLAIMS, DAMAGES,
FINES, EXPENSES, LIABILITIES OR CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM
BANK’S OWN NEGLIGENCE except to the extent (but only to the extent) caused by
Bank’s gross negligence or willful misconduct.

4.5 Shared Collateral. If (a) Borrower receives signed written commitments for
New Financing of at least $7,500,000 by December 31, 2011, (b) Borrower closes
on that New Financing and receives the cash proceeds thereof by March 31, 2012,
and (c) the New Financing is in the form of debt, Bank agrees that Borrower may
grant the lenders of that New Financing (“New Secured Creditors”) a Lien on the
Collateral that (x) may be senior in priority to Bank’s Lien as to Borrower’s
machinery and equipment, the Surplus Cash and the Collateral described in
Schedule 4.5, (y) may be equal in priority as to Bank’s Lien on the Intellectual
Property Collateral, and (z) shall be junior in priority to Bank’s Lien on all
other Collateral. Bank agrees to enter into agreements with the New Secured
Creditors that will carry out the purposes of this Section and are otherwise in
form and substance reasonably satisfactory to Bank. For avoidance of doubt,
Borrower understands and agrees that any intercreditor agreement to be entered
into with any New Secured Creditor shall contain a provision whereby such New
Secured Creditor acknowledges that, upon the Bank’s exercise of its remedies as
a secured party, cash proceeds from the collection, sale or other disposition of
the Collateral that is subject to a senior lien in favor of Bank (including the
Minimum Cash) shall be applied first to satisfy the Obligations before any
Surplus Cash is applied to satisfy the obligations of any such New Secured
Creditor.

 

5. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:

5.1 Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the jurisdiction in which it is organized
and qualified and licensed to do business in any state in which the conduct of
its business or its ownership of property requires that it be so qualified,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Effect.

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor

 

6



--------------------------------------------------------------------------------

constitute a breach of any provision contained in Borrower’s organizational
documents, nor will they constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement by which it is bound, except to the extent such default would not
reasonably be expected to cause a Material Adverse Effect.

5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. All tangible
Collateral (other than the Non-US Assets) is located solely in the Collateral
States. The Eligible Accounts are bona fide existing obligations. The property
or services giving rise to such Eligible Accounts has been delivered or rendered
to the account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. Borrower has not received notice of actual or
imminent Insolvency Proceeding of any account debtor whose accounts are included
in any Borrowing Base Certificate as an Eligible Account. No licenses or
agreements giving rise to such Eligible Accounts is with any Prohibited
Territory or with any Person organized under or doing business in a Prohibited
Territory. All Inventory is in all material respects of good and merchantable
quality, free from all material defects, except for Inventory for which adequate
reserves have been made. Except as set forth in the Schedule or as disclosed in
writing from time to time with respect to accounts maintained outside of Bank as
permitted under Section 6.6, none of Borrower’s operating, deposit, investment
or securities accounts is maintained or invested with a Person other than Bank
or Bank’s Affiliates.

5.4 Intellectual Property Collateral. Borrower is the sole owner of the
Intellectual Property Collateral which it owns of purports to own, except for
(a) Limited Licenses, (b) software that is commercially available to the public,
(c) non-material intellectual property licensed to Borrower and (d) material
intellectual property licensed to Borrower and noted on the Schedule. To the
best of Borrower’s knowledge, each of the Copyrights, Trademarks and Patents
which it owns or purports to own and which is material to its business is valid
and enforceable, and no part of the Intellectual Property Collateral which it
owns or purports to own and which is material to its business has been judged
invalid or unenforceable, in whole or in part, and no claim has been made to
Borrower that any part of such Intellectual Property Collateral violates the
rights of any third party except to the extent such invalidity, unenforceability
or claim could not reasonably be expected to cause a Material Adverse Effect.

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof or at such other location as to which Borrower has provided
notice in accordance with Section 7.2.

5.6 Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary before any court,
administrative agency, or arbitrator in which a likely adverse decision could
reasonably be expected to have a Material Adverse Effect.

5.7 No Material Adverse Change in Financial Statements. All consolidated
financial statements related to Borrower and any Subsidiary that are delivered
by Borrower to Bank fairly present in all material respects Borrower’s
consolidated financial condition as of the date thereof and Borrower’s
consolidated results of operations for the period then ended. There has not been
a material adverse change in the consolidated or in the consolidating financial
condition of Borrower since the date of the most recent of such financial
statements submitted to Bank.

5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds

 

7



--------------------------------------------------------------------------------

the fair value of its liabilities; and Borrower is not left with unreasonably
small capital after the transactions contemplated by this Agreement.

5.9 Compliance with Laws and Regulations. Borrower and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that could reasonably be expected to have a Material Adverse
Effect. Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards Act.
Borrower is in compliance with all environmental laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect. Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which could reasonably be
expected to have a Material Adverse Effect. Borrower and each Subsidiary have
filed or caused to be filed all tax returns (or extensions therefor) required to
be filed, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
could not reasonably be expected to have a Material Adverse Effect.

5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and
except as set forth on the Schedule.

5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

5.12 Inbound Licenses. Except as separately disclosed to Bank in writing by
Borrower and except for software that is commercially available to the public,
Borrower is not a party to, nor is bound by, any inbound license or other
similar agreement, the failure, breach, or termination of which could reasonably
be expected to cause a Material Adverse Effect, or that prohibits or otherwise
restricts Borrower from granting a security interest in Borrower’s interest in
such license or agreement or any other property.

5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.

 

6. AFFIRMATIVE COVENANTS.

Borrower covenants that, until Payment-in-Full, Borrower shall do all of the
following:

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
Borrower State, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could

 

8



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, and shall furnish to
Bank the organizational identification number issued to Borrower by the
authorities of the jurisdiction in which Borrower is organized, if applicable.
Borrower shall meet, and shall cause each Subsidiary to meet, the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA. Borrower shall comply in all material respects with all applicable
Environmental Laws, and maintain all material permits, licenses and approvals
required thereunder where the failure to do so could reasonably be expected to
have a Material Adverse Effect. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, and shall maintain, and shall cause each
of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, in each case, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to Bank:

(a) as soon as available, but in any event within 30 days after the end of each
calendar month, a company prepared consolidated balance sheet and income
statement covering Borrower’s operations during such period, in a form
reasonably acceptable to Bank and certified by a Responsible Officer;

(b) as soon as available, but in any event within 120 days after the end of
Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied (“Borrower’s Annual
Financial Statements”), together with an opinion, which is unqualified
(including no going concern comment or qualification) or otherwise consented to
in writing by Bank, on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank (“CPA Firm”); provided,
however, Borrower may deliver to Bank an opinion that is qualified by a CPA Firm
for its Annual Financial Statements for the 2011 fiscal year so long as such
qualification is solely the result of a “going concern” related to insufficient
access to capital and/or negative profits and Ex-Im grants a waiver allowing
such statements to be qualified;

(c) if applicable, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission;

(d) promptly upon receipt of notice thereof, a report of any legal actions
pending or threatened against Borrower or any Subsidiary that would reasonably
be expected to result in damages or costs to Borrower or any Subsidiary of
$250,000 or more;

(e) promptly upon receipt, each management letter prepared by Borrower’s
independent certified public accounting firm regarding Borrower’s management
control systems;

(f) as soon as available, but in any event not later than January 31 of each
calendar year, Borrower’s financial and business projections and budget for that
calendar year, with evidence of approval thereof by Borrower’s board of
directors;

(g) such budgets, sales projections, operating plans or other financial
information generally prepared by Borrower in the ordinary course of business as
Bank may reasonably request from time to time; and

(h) within thirty (30) days of the last day of each fiscal quarter, a report
signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has

 

9



--------------------------------------------------------------------------------

made or filed in respect of any Patents, Copyrights or Trademarks and the status
of any outstanding applications or registrations, as well as any material change
in Borrower’s Intellectual Property Collateral, including but not limited to any
subsequent ownership right of Borrower in or to any Trademark, Patent or
Copyright not specified in Exhibits A, B, and C of any Intellectual Property
Security Agreement delivered to Bank by Borrower in connection with this
Agreement.

(i) Within 30 days after the last day of each month, a Borrowing Base
Certificate signed by a Responsible Officer in substantially the form of Exhibit
D hereto, together with aged listings by invoice date of accounts receivable and
accounts payable.

(j) Within 30 days after the last day of each month, with the monthly financial
statements a Compliance Certificate certified as of the last day of the
applicable month and signed by a Responsible Officer in substantially the form
of Exhibit E hereto.

(k) As soon as practicable and in any event within two (2) Business Days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise the Collateral at Borrower’s expense, provided that (x) such audits
will be conducted no more often than every 6 months unless an Event of Default
has occurred and is continuing, and (y) Borrower’s liability for the expenses
incurred for any such audit under this provision or under Section 6.9(f) shall
not exceed $7,500.00 per audit.

Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, the Borrowing Base Certificate and the Compliance Certificate,
each bearing the physical signature of the Responsible Officer.

6.3 Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving more than $250,000.

6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

10



--------------------------------------------------------------------------------

6.5 Insurance.

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, as ordinarily insured against by other owners in similar
businesses conducted in the locations where Borrower’s business is conducted on
the date hereof. Borrower shall also maintain liability and other insurance in
amounts and of a type that are customary to businesses similar to Borrower’s.

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as reasonably satisfactory to Bank. All policies of property
insurance shall contain a lender’s loss payable endorsement, in a form
reasonably satisfactory to Bank, showing Bank as an additional loss payee, and
all liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest, subject to Permitted Liens existing
on the replaced property at the time of loss and to the extent such replacement
property is not Non-US Assets. If an Event of Default has occurred and is
continuing, all proceeds payable under any such policy shall, at Bank’s option,
be payable to Bank to be applied on account of the Obligations.

6.6 Accounts. Borrower shall maintain all its primary depository and operating
accounts with Bank and its primary investment accounts with Bank or Bank’s
Affiliates (covered by satisfactory control agreements), provided that so long
as Borrower holds an aggregate of at least $50,000,000 in cash, cash equivalents
and marketable securities in accounts at Bank (including without limitation the
amount held in the pledged deposit account contemplated by Section 6.7(b)) or at
Affiliates of Bank (which, in the case of accounts at Affiliates of Bank, are
subject to a control agreement, in form and content acceptable to Bank) Borrower
may maintain deposit, operating and investment accounts at other banks, subject
however in each case to a control agreement in favor of Bank and in form and
content acceptable to Bank.

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

(a) EBITDA. An EBITDA at not less than the amounts set forth below at the
indicated dates, measured as of the end of each fiscal quarter for the one
fiscal quarter then-ending, as follows:

(i) If Borrower receives signed written commitments for (x) New Financings or
(y) New Effective Equity, in each case, from investors reasonably acceptable to
Bank of not less than $[…***…] in the aggregate by […***…], and Borrower closes
on New Effective Equity and/or New Financings by […***…], where the sum of the
New Effective Equity and the cash proceeds of New Financings is at least
$[…***…] (a “Qualifying New Financing”), then the following thresholds shall
apply:

 

Fiscal Quarter Date

   Minimum EBITDA Amount  

December 31, 2011

     –$[…***…]   

March 31, 2012

     –$[…***…]   

June 30, 2012

     –$[…***…]   

September 30, 2012

     –$[…***…]   

 

***Confidential Treatment Requested

 

11



--------------------------------------------------------------------------------

December 31, 2012

   –$ [ …***…] 

March 31, 2013

   –$ [ …***…] 

June 30, 2013, and thereafter

   +$ [ …***…] 

(ii) If Borrower does not receive Qualifying New Financing, then the following
thresholds shall apply:

 

Fiscal Quarter Date

   Minimum EBITDA Amount  

December 31, 2011

     –$[…***…]   

March 31, 2012

     –$[…***…]   

June 30, 2012

     –$[…***…]   

September 30, 2012

     –$[…***…]   

December 31, 2012

     –$[…***…]   

March 31, 2013, and thereafter

     +$[…***…]   

To avoid doubt, if (y) Borrower timely obtains the required commitments for New
Financing or New Effective Equity but fails to close thereon within the required
time and in the required amounts for Qualifying New Financing and (z) Borrower
failed to comply with the threshold under clause (ii) as of […***…], then
Borrower shall pay Bank a fee of $[…***…] on […***…].

(b) Pledged Cash. Borrower shall maintain a segregated and pledged deposit
account at Bank in an amount equal to the ARE Standby Letter of Credit Amount,
which account shall secure the obligations of Borrower to Bank in respect of the
ARE Standby Letter of Credit.

6.8 Minimum New Financing/Effective Equity. Borrower shall receive, by March 31,
2012, New Financings, on terms reasonably acceptable to Bank, and/or New
Effective Equity in an aggregate amount of not less than $7,500,000.

6.9 Registration of Intellectual Property Rights.

(a) Borrower shall register or cause to be registered on an expedited basis (to
the extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registrable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

(b) Borrower shall in accordance with Section 6.2(viii) give Bank written notice
of any applications or registrations of intellectual property rights filed with
the United States Patent and Trademark Office, including the date of such filing
and the registration or application numbers, if any.

(c) Borrower shall (i) give Bank not less than thirty (30) days prior written
notice of the filing of any applications or registrations with the United States
Copyright Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as Bank
may reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower; (iii) upon the request of Bank,
either deliver to Bank or file such documents simultaneously with the filing of
any such applications or registrations; (iv) upon filing any such applications
or registrations, promptly provide Bank with a copy of such

 

***Confidential Treatment Requested

 

12



--------------------------------------------------------------------------------

applications or registrations together with any exhibits, evidence of the filing
of any documents requested by Bank to be filed for Bank to maintain the
perfection and priority of its security interest in such intellectual property
rights, and the date of such filing.

(d) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
perfection and priority of Bank’s security interest in the Intellectual Property
Collateral.

(e) Borrower shall use commercially reasonable efforts to (i) protect, defend
and maintain the validity and enforceability of its Trademarks, Patents,
Copyrights, and trade secrets material to its business, (ii) detect
infringements of its Trademarks, Patents and Copyrights material to its business
and promptly advise Bank in writing of infringements detected with respect
thereto, and (iii) not allow any of its material Trademarks, Patents or
Copyrights to be abandoned, forfeited or dedicated to the public without the
written consent of Bank, which shall not be unreasonably withheld.

(f) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section 6.9, provided such audit may not occur more often
than once every six months, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 6.9 to take but which Borrower fails to take, after fifteen (15) days’
notice to Borrower. Borrower shall reimburse and indemnify Bank for all
reasonable costs and reasonable expenses incurred in the reasonable exercise of
its rights under this Section 6.9.

(g) Notwithstanding anything to the contrary, unless an Event of Default has
occurred and is continuing, Bank shall not require that security interests in
the Collateral be perfected in any jurisdiction outside of the United States.

6.10 Consent of Inbound Licensors. Promptly after entering into or becoming
bound by any inbound license or agreement (other than over-the-counter software
that is commercially available to the public), the failure, breach, or
termination of which could reasonably be expected to cause a Material Adverse
Effect, Borrower shall: (i) provide written notice to Bank of the material terms
of such license or agreement with a description of its likely impact on
Borrower’s business or financial condition; and (ii) take such commercially
reasonable actions as Bank may reasonably request to obtain the consent of, or
waiver by, any Person whose consent or waiver is necessary for (A) Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, and (B) Bank to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Bank’s rights and remedies under this Agreement and the other Loan Documents,
provided, however, that the failure to obtain any such consent or waiver shall
not constitute a default under this Agreement.

6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

Borrower covenants and agrees that until Payment-in-Full, Borrower will not do
any of the following without Bank’s prior written consent:

 

13



--------------------------------------------------------------------------------

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or subject to Section 6.6 of the
Agreement, move cash balances on deposit with Bank to accounts opened at another
financial institution, other than Permitted Transfers.

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
Borrower State or relocate its chief executive office without thirty (30) days
prior written notification to Bank; replace its chief executive officer or chief
financial officer without written notification to Bank within thirty (30) days
thereafter; engage in any business, or permit any of its Subsidiaries to engage
in any business, other than or reasonably related or incidental to the
businesses currently engaged in by Borrower; change its fiscal year end; have a
Change in Control. Notwithstanding the foregoing, Bank is aware that Borrower is
scheduled to relocate its corporate headquarters to 3550 John Hopkins Court in
San Diego, CA in 2012 and no separate written notification shall be required
with regards to such move.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or enter into any agreement to do any of the same, except where (i) such
transactions do not in the aggregate exceed $1,000,000 in cash consideration
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, and (iv) Borrower is the surviving entity.

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except
(a) Indebtedness to Bank and (b) Indebtedness under the 5.5% Notes to the extent
required by the terms thereof as in effect as of the Closing Date.

7.5 Encumbrances. (a) Create, incur, assume or allow any Lien with respect to
any of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries so to do,
except for Permitted Liens, or (b) covenant to any other Person that Borrower in
the future will refrain from creating, incurring, assuming or allowing any Lien
with respect to any of Borrower’s property other than in connection with the New
Financing as long as there is an express exception for Liens in favor of Bank.

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees or
directors (or persons who become former employees or directors) pursuant to
stock repurchase agreements as long as an Event of Default does not exist prior
to such repurchase or would not exist after giving effect to such repurchase and
(ii) regardless of whether an Event of Default exists, (a) repurchase the stock
of former employees or directors (or persons who become former employees or
directors) pursuant to stock repurchase agreements by the cancellation of
indebtedness owed by such former employees to Borrower, (b) pay dividends on
Borrower’s capital stock solely in capital stock of Borrower; (c) convert
convertible equity securities (including warrants) of Borrower into other equity
securities of Borrower pursuant to the terms of such convertible equity
securities; and (d) convert Subordinated Debt into equity securities pursuant to
the terms of such Subordinated Debt or on such other terms as are not
inconsistent with any applicable subordination or intercreditor agreement
between the holders of such Subordinated Debt and Bank.

 

14



--------------------------------------------------------------------------------

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its Subsidiaries to do so, other than
Permitted Investments, or, except as permitted by Section 6.6, maintain or
invest any of its property with a Person other than Bank or Bank’s Affiliates or
permit any Subsidiary to do so unless such Person has entered into a control
agreement with Bank, in form and substance satisfactory to Bank, or suffer or
permit any Subsidiary to be a party to, or be bound by, an agreement that
restricts such Subsidiary from paying dividends or otherwise distributing
property to Borrower. Further, Borrower shall not enter into any license or
agreement with any Prohibited Territory or with any Person organized under or
doing business in a Prohibited Territory.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person; provided
that the foregoing restriction shall not apply to (a) reasonable and customary
fees paid to members of the Board of Directors of Borrower and its Subsidiaries
in the ordinary course of Borrower’s business, (b) bona fide equity and
unsecured Subordinated Debt financings from Borrower’s investors or their
Affiliates for capital raising purposes, (c) employment arrangements with
executive officers in the ordinary course of Borrower’s business, or
(d) Permitted Investments.

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt, except in compliance with the terms of the applicable
subordination agreement.

7.10 Inventory and Equipment. Store any Inventory or Equipment (other than the
Non-US Assets and other Inventory or Equipment valued at not more than $250,000
in the aggregate) with a bailee, warehouseman, or similar third party unless the
third party has been notified of Bank’s security interest and, within 30 days
following the date hereof, Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and Permitted Transfers and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment (other than the Non-US Assets and other Inventory or
Equipment valued at not more than $250,000 in the aggregate) only at the
locations set forth in the Schedule delivered by Borrower to Bank prior to the
Closing Date and such other locations of which Borrower gives Bank prior written
notice and as to which Bank files a financing statement where needed to perfect
its security interest.

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;

 

15



--------------------------------------------------------------------------------

8.2 Covenant Default.

(a) If Borrower fails to perform any obligation under Section 6.2, 6.4, 6.7 or
6.8 or violates any of the covenants contained in Article 7 of this Agreement;
or

(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and Bank
and as to any default under such other term, provision, condition or covenant
that can be cured, has failed to cure such default within ten (10) days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;

8.3 Material Adverse Change. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;

8.4 Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report;

8.5 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or Person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not paid within ten (10) days
after Borrower receives notice thereof, provided that none of the foregoing
shall constitute an Event of Default where such action or event is stayed or an
adequate bond has been posted pending a good faith contest by Borrower (provided
that no Credit Extensions will be made during such cure period);

8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

8.7 Other Agreements. If there is a default or other failure to perform in any
agreement to which Borrower is a party with a third party or parties resulting
in a right by such third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $500,000
or that would reasonably be expected to have a Material Adverse Effect;

8.8 Subordinated Debt. If Borrower makes any payment on account of Subordinated
Debt, except to the extent the payment is allowed under any subordination
agreement entered into with Bank;

 

16



--------------------------------------------------------------------------------

8.9 Judgments; Settlements. If a final, non-appealable judgment or judgments for
the payment of money in an amount, individually or in the aggregate, of at least
$500,000 in excess of any amount(s) covered by insurance shall be rendered
against Borrower and shall remain unsatisfied and unstayed for a period of 20
days (provided that no Credit Extensions will be made prior to the satisfaction
or stay of the final, non-appealable judgment);

8.10 Misrepresentations. If, as of the date made or deemed made, any material
misrepresentation or material misstatement exists now or hereafter in any
warranty or representation set forth herein or in any certificate delivered to
Bank by any Responsible Officer pursuant to this Agreement or to induce Bank to
enter into this Agreement or any other Loan Document; and

8.11 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.9 occur with respect to any guarantor party to any Guaranty
Document.

 

9. BANK’S RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;

 

17



--------------------------------------------------------------------------------

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

(g) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;

(h) Bank may credit bid and purchase at any public sale;

(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

(j) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the Accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) enter into a short-form intellectual property security agreement consistent
with the terms of this Agreement for recording purposes only or modify, in its
sole discretion, any intellectual property security agreement entered into
between Borrower and Bank without first obtaining Borrower’s approval of or
signature to such modification by amending Exhibits A, B, and C, thereof, as
appropriate, to include reference to any right, title or interest in any
Copyrights, Patents or Trademarks acquired by Borrower after the execution
hereof or to delete any reference to any right, title or interest in any
Copyrights, Patents or Trademarks in

 

18



--------------------------------------------------------------------------------

which Borrower no longer has or claims to have any right, title or interest; and
(h) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clauses (g) and (h) above, regardless of whether an Event of Default has
occurred. The appointment of Bank as Borrower’s attorney in fact, and each and
every one of Bank’s rights and powers, being coupled with an interest, is
irrevocable until Payment-in-Full.

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. At any time after the occurrence and during the continuation of an
Event of Default, Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; (b) set up
such reserves under the Revolving Line as Bank deems necessary to protect Bank
from the exposure created by such failure; or (c) obtain and maintain insurance
policies of the type discussed in Section 6.5 of this Agreement, and take any
action with respect to such policies as Bank deems prudent. Any amounts so paid
or deposited by Bank shall constitute Bank Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Bank
shall not constitute an agreement by Bank to make similar payments in the future
or a waiver by Bank of any Event of Default under this Agreement.

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other Person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

19



--------------------------------------------------------------------------------

10. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrower:    Verenium Corporation    4955 Directors Place    San Diego,
California 92121    Attn: Jeffrey G. Black, CFO    FAX: (858) 431-7272 If to
Bank:    Comerica Bank    M/C 7578    39200 Six Mile Rd.    Livonia, MI 48152   
Attn: National Documentation Services with a copy to:    Comerica Bank    11943
El Camino Real    Suite 110B    San Diego, CA 92130    Attn: Lake T. McGuire   
FAX: (858) 509-2365

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

12. REFERENCE PROVISION.

12.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

20



--------------------------------------------------------------------------------

12.2 With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Article 12, the “Relevant
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Relevant Documents, venue for the reference proceeding will be in the Superior
Court in the County where the real property involved in the action, if any, is
located or in a County where venue is otherwise appropriate under applicable law
(the “Court”).

12.3 The matters that shall not be subject to a reference are the following:
(i) foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Agreement.

12.4 The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.

12.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

12.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

12.7 Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

 

21



--------------------------------------------------------------------------------

12.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER RELEVANT DOCUMENTS.

 

13. GENERAL PROVISIONS.

13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.

13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys fees and expenses), except for claims and losses caused by
Bank’s gross negligence or willful misconduct.

13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

22



--------------------------------------------------------------------------------

13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5 Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.

13.6 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents or Ex-Im Facility Documents must be
in writing signed by the parties. All prior agreements, understandings,
representations, warranties, and negotiations between the parties hereto with
respect to the subject matter of this Agreement and the other Loan Documents and
Ex-Im Facility Documents, if any, are merged into this Agreement and the Loan
Documents and the Ex-Im Facility Documents.

13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

13.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted) remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower. The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 13.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.

13.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Revolving Line
provided such prospective transferee has agreed to be subject to the terms of
this Section or otherwise has entered into a comparable confidentiality
agreement in favor of Borrower, (iii) as required by law, regulations, rule or
order, subpoena, judicial order or similar order, (iv) as may be required in
connection with the examination, audit or similar investigation of Bank, (v) to
Bank’s accountants, auditors and regulators, and (vi) as Bank may determine in
connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of Bank when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank through no fault
of Bank; or (b) is disclosed to Bank by a third party, provided Bank does not
have actual knowledge that such third party is prohibited from disclosing such
information.

[end of agreement—signature page follows]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first above written.

 

VERENIUM CORPORATION

By:  

/s/ Jeffrey G. Black

Name:   Jeffrey G. Black Title:   Chief Financial Officer

COMERICA BANK

By:  

/s/ Lake T. McGuire

Name:   Lake T. McGuire Title:   Vice President

 

24



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“5.5% Notes” means those certain 5.5% senior convertible notes due 2027 of the
Borrower.

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“ARE Standby Letter of Credit” means that certain standby letter of credit
issued by Bank to Alexandria Real Estate Equities in an amount equal to the ARE
Standby Letter of Credit Amount, as the same may be amended from time to time.

“ARE Standby Letter of Credit Amount” means, at any time, the amount which is
available to be drawn under the ARE Standby Letter of Credit.

“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

“Biofuels” means BP Biofuels North America LLC.

“Borrower State” means Delaware, the state under whose laws Borrower is
organized.

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

“Borrowing Base” means an amount equal to: (i) 80% of Eligible Accounts, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrower; and (ii) 50% of Eligible Inventory, not to exceed
$500,000.

“BP Acquired Patents” means all Patents acquired by Biofuels and/or any
affiliate or subsidiary of Biofuels from Borrower pursuant to the Joint
Intellectual Property Agreement.

“BP License” means the license rights granted by Biofuels to Borrower under and
with respect to the BP Acquired Patents pursuant to the Joint Intellectual
Property Agreement.

“BP Patents” means collectively the BP Acquired Patents and the BP To-Be
Acquired Patents.

 

1



--------------------------------------------------------------------------------

“BP To-Be Acquired Patents” means all Patents to be acquired by Biofuels and/or
any affiliate or subsidiary of Biofuels from Borrower pursuant to the Joint
Intellectual Property Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) who did not have the power before such transaction to elect a majority
of the Board of Directors of Borrower becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower.

“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.

“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit B, except to the extent (i) any such property is
nonassignable by its terms or restricts the granting of a security interest
without the consent of the licensor thereof or another party (but only to the
extent such prohibition on transfer or grant of security interest is enforceable
under applicable law, including, without limitation, Sections 9406 and 9408 of
the Uniform Commercial Code, as amended or supplemented from time to time, in
effect under the same jurisdiction as the state law that governs each applicable
license agreement), (ii) the granting of a security interest therein is contrary
to applicable law, provided that upon the cessation of any such restriction or
prohibition, such property shall automatically become part of the Collateral, or
(iii) such property constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote.

“Collateral State” means the state or states where the Collateral (other than
the Non-US Assets) is located, which are California and Nebraska.

“Commitments” means, as of any date of determination, the obligations of Bank to
make Advances and extend other credit pursuant to this Agreement, the Ex-Im
Facility Documents, the Loan Documents or any other agreement, instrument or
document now or later entered into between Borrower and Bank, including any
renewals, extensions or increases thereto.

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
capitalized lease or any synthetic lease, and including commitment fees, agency
fees, facility fees, balance deficiency fees and similar fees or expenses in
connection with the borrowing of money.

 

2



--------------------------------------------------------------------------------

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

“Credit Extension” means each Advance or any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of the Borrower and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrower’s Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with stock-based compensation, and minus,
to the extent added in computing Consolidated Net Income, and without
duplication, all extraordinary and non-recurring income and gains (including
income tax benefits) for such period, all as determined in accordance with GAAP.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility based on results of audits of the Collateral or field
tests that indicate a significant adverse change affecting the Accounts by
giving Borrower thirty (30) days prior written notice. Unless otherwise agreed
to by Bank, Eligible Accounts shall not include the following:

(a) Accounts that the account debtor has failed to pay in full within ninety
(90) days of invoice date;

(b) Credit balances over sixty (60) days;

(c) Accounts with respect to any account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

(d) Accounts with respect to any account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty-five percent
(25%) of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

 

3



--------------------------------------------------------------------------------

(e) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

(f) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its payment rights to
Bank and the assignment has been acknowledged under the Assignment of Claims Act
of 1940 (31 U.S.C. 3727);

(g) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

(h) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, demo or promotional, or
other terms by reason of which the payment by the account debtor may be
conditional;

(i) Accounts with respect to which the account debtor is an officer, employee,
agent or Affiliate of Borrower;

(j) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered;

(k) Accounts with respect to which the account debtor (x) disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or (y) is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;

(l) Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and

(m) Retentions and hold-backs.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and is
not located in an OFAC sanctioned country and that are (i) supported by one or
more letters of credit in an amount and of a tenor, and issued by a financial
institution, acceptable to Bank, (ii) insured by the Export Import Bank of the
United States, (iii) generated by an account debtor with its principal place of
business in Canada, provided that the Bank has perfected its security interest
in the appropriate Canadian province, or (iv) approved by Bank on a case-by-case
basis. All Eligible Foreign Accounts must be calculated in U.S. Dollars.

“Eligible Inventory” is Borrower’s Inventory consisting of raw materials and of
finished goods held by Borrower for sale in the ordinary course of business
pursuant to a valid third-party purchase order received by Borrower, for
delivery in the United States, valued at the lowest of (i) Borrower’s net
purchase cost or net manufacturing cost and (ii) the average sales price,
excluding, however, any Inventory which consists of:

(a) Inventory located outside of the United States;

(b) Work-in-process, supplies, displays, packaging or promotional materials or
Inventory sold on consignment;

 

4



--------------------------------------------------------------------------------

(c) Inventory consisting of proprietary software;

(d) Any Inventory not in the actual possession of Borrower, except to the extent
provided in Subsection (l) below;

(e) Any Inventory the sale or other disposition of which has given rise to an
Account;

(f) Any Inventory which fails to meet all standards and requirements imposed by
any governmental authority over such Inventory or its production, storage, use
or sale;

(g) Any Inventory located on premises leased or rented to the Borrower or
otherwise not owned by the Borrower, unless Bank has received a waiver and
consent from the lessor, landlord or owner, in form and substance reasonably
satisfactory to Bank and from any mortgagee of such lessor, landlord or owner to
the extent required by Bank;

(h) Inventory with offsetting claims;

(i) Inventory that is damaged, defective, obsolete, returned, recalled or unfit
for further processing;

(j) Inventory that is not subject to a valid, perfected first priority Lien in
favor of Bank;

(k) Inventory that is located at an address that has not been disclosed to Bank
in writing;

(l) Inventory that is in the possession of a processor or bailee, or located on
premises leased or subleased to Borrower, or on premises subject to a mortgage
in favor of a Person other than Bank, unless such processor or bailee or
mortgagee or the lessor or sublessor of such premises, as the case may be, has
executed and delivered all documentation which Bank shall reasonably require to
evidence the subordination or other limitation or extinguishment of such
Person’s rights with respect to such Inventory and Bank’s right to gain access
thereto;

(m) any Inventory as to which Bank determines in the exercise of its sole and
absolute discretion at any time and in good faith is not in good condition or is
defective, unmerchantable, post-seasonal, slow moving or obsolete; and

(n) any Inventory which Bank in the good faith exercise of its sole and absolute
discretion has deemed to be ineligible because Bank otherwise considers the
collateral value to Bank to be impaired or its ability to realize such value to
be insecure.

In the event of any dispute under the foregoing criteria, as to whether
Inventory is, or has ceased to be, Eligible Inventory, the decision of Bank in
the good faith exercise of its sole and absolute discretion shall control.

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Ex-Im” means the Export-Import Bank of the United States.

“Ex-Im Facility Documents” means the Ex-Im Facility Letter Agreement, the
$10,000,000 Master Revolving Note, the Loan Authorization Notice, the Borrower
Agreement, and Economic Impact Certification, each dated as of October 19, 2011.

“Ex-Im Facility Loans” means the loans advanced to Borrower under and pursuant
to the Ex-Im Facility Documents.

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of Borrower’s right, title, and
interest in and to the following (each being a type of “Intellectual Property”):

(a) Copyrights, Trademarks and Patents (other than the BP Patents);

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(e) All licenses (other than the […***…] License), including, but not limited to
the BP License, and all other rights to use any of Borrower’s Copyrights,
Patents or Trademarks and other Intellectual Property and all collaboration,
development or similar agreements or arrangements with any third party involving
use of any of Borrower’s Copyrights, Patents or Trademarks and other
Intellectual Property, and all license fees and royalties and other revenues,
proceeds or income owing to Borrower arising from such use of Borrower’s
Copyrights, Patents or Trademarks to the extent permitted by such license or
rights or such agreement or arrangement;

 

***Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

“Inventory” means all present and future raw materials and finished goods held
by Borrower for sale in the ordinary course of business.

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“[…***…] License” means the […***…] License Agreement dated as of […***…]
between […***…], as licensor and Borrower as licensee.

“Joint Intellectual Property Agreement” means the Joint Intellectual Property
Agreement dated as of September 2, 2010 between Biofuels and Borrower.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Limited Licenses” means any licenses or other grant of rights of or in
Intellectual Property (including, without limitation, any covenant not to sue
under Intellectual Property) granted by Borrower to third parties in the
ordinary course of business, which licenses are (a) not perpetual (unless such
licenses become fully paid and perpetual upon payment of all amounts due to
Borrower thereunder) and (b) are either (i) non-exclusive or (ii) are exclusive
as to selected Intellectual Property for specified uses in a specified territory
(which may be worldwide), but do not result in a legal transfer of title of the
licensed intellectual property.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means (i) a material adverse change in Borrower’s
prospects, business or financial condition, or (ii) a material impairment in the
prospect of repayment of all or any portion of the Obligations or in otherwise
performing Borrower’s obligations under the Loan Documents, or (iii) a material
impairment in the perfection, value or priority of Bank’s security interests in
the Collateral.

“Maximum Amount” means, as of any date of determination, the aggregate amount of
all Commitments plus, without duplication, the aggregate amount of all
Obligations then outstanding.

“Minimum Cash” means cash and cash equivalents in Borrower’s deposit accounts
equal to the sum of (a) the Maximum Amount (reduced by the ARE Standby Letter of
Credit Amount) multiplied by 1.2, plus (b) the ARE Standby Letter of Credit
Amount.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.

 

***Confidential Treatment Requested

 

7



--------------------------------------------------------------------------------

“New Effective Equity” means the sum of (x) cash proceeds received after the
Closing Date from the sale or issuance of Borrower’s equity securities, (y) the
aggregate principal amount of 5.5% Notes converted into equity securities of
Borrower after the Closing Date, and (z) the aggregate principal amount of 5.5%
Notes whose initial redemption and/or put date is extended to a date no earlier
than September 30, 2013.

“New Financing” means a transaction effected after the Closing Date for the sale
or issuance of Borrower’s equity or debt securities (and, in the case of debt
securities, the New Financing must qualify as long-term debt under GAAP when
incurred, with a maturity date later than the Revolving Credit Maturity Date,
and must otherwise be on terms reasonably satisfactory to Bank) and the cash
proceeds received from the consummation thereof.

“Non-US Assets” means (x) all Inventory and Equipment of Borrower located in any
jurisdiction other than the United States, (y) all registrations of Trademarks
and Patents with governmental authorities other than the United States Patent
and Trademark Office and (z) all registrations of Copyrights with governmental
authorities other than the United States Copyright Office.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement, the Ex-Im Facility
Documents or any other agreement (other than the Warrant), whether absolute or
contingent, due or to become due, now existing or hereafter arising, including
any interest that accrues after the commencement of an Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrower to others that
Bank may have obtained by assignment or otherwise. Notwithstanding the
foregoing, the “Obligations” shall not include Borrower’s obligations under the
Warrant.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment-in-Full” means the payment and satisfaction of all of the Obligations
(excluding the Warrant and contingent indemnification obligations as to which no
claim has been asserted), and the termination of all of Bank’s obligations and
commitments to make Credit Extensions.

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:

(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document or any Ex-Im Facility Document;

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

(c) Indebtedness incurred in connection with or as part of the New Financing;

(d) Indebtedness not to exceed (i) Ten Million Dollars ($10,000,000) in the
aggregate outstanding at any time incurred solely for the purpose of financing
the acquisition or lease of Equipment for the Pilot Plant, Automation Lab, or
Research and Development Labs and (i) One Million Dollars ($1,000,000) in the
aggregate outstanding at any time incurred solely for the

 

8



--------------------------------------------------------------------------------

purpose of financing the acquisition or lease of Equipment for use by Borrower
other than at the Pilot Plant, Automation Lab, or Research and Development Labs
provided in each case that such Indebtedness does not exceed the lesser of the
cost or fair market value of the Equipment financed or leased with such
Indebtedness;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness in respect of surety bonds and other indemnities and similar
obligations;

(g) Intercompany Indebtedness corresponding to intercompany Investments of the
type described in, and permitted under, clause (e) of the definition of
Permitted Investment;

(h) Subordinated Debt;

(i) Indebtedness to trade creditors incurred in the ordinary course of business;
and

(j) Extensions, refinancings, modifications, amendments, restatements and
renewals of any items of Permitted Indebtedness, provided that the principal
amount is not increased or the terms modified to impose more burdensome terms
upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means:

(a) Investments existing on the Closing Date disclosed in the Schedule;

(b)(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
(1) year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one (1) year from the date of creation thereof and currently having
rating of at least A-2 or P-2 from either Standard & Poor’s Corporation or
Moody’s Investors Service, (iii) Bank’s certificates of deposit maturing no more
than one (1) year from the date of investment therein, (iv) Bank’s money market
accounts, and (v) Investments made in accordance with Borrower’s investment
policy approved by Borrower’s Board of Directors (as amended from time to time)
provided that the same (and any amendments thereto) have been approved by Bank;

(c) Repurchases of stock from former employees or directors (or persons who
become former employees or directors) of Borrower under the terms of applicable
repurchase agreements (i) in an aggregate amount not to exceed One Million
Dollars ($1,000,000) in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases,
or (ii) in any amount where the consideration for the repurchase is the
cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;

(d) Investments accepted in connection with Limited Licenses and/or Permitted
Transfers;

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate in any fiscal year;

(f) Investments not to exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other

 

9



--------------------------------------------------------------------------------

employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary;

(i) Investments in deposit, operating or investment accounts permitted under
Section 6.6; and

(j) Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the licensing of technology, the development of
technology or the providing of technical support, provided that any cash
Investments by Borrower do not exceed Five Hundred Thousand Dollars ($500,000)
in the aggregate in any fiscal year.

“Permitted Liens” means the following:

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents or Ex-Im Facility Documents;

(b) Liens securing the New Financing to the extent such Liens are junior to the
Lien of Bank except as provided in Section 4.5;

(c) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;

(d) Liens securing Permitted Indebtedness incurred pursuant to clauses (b) or
(c) of the definition of Permitted Indebtedness (i) upon or in any Equipment
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such Equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such Equipment, or (ii) existing on such
Equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

(e) Limited Licenses and the rights of licensees or grantees thereunder;

(f) the rights of licensors or grantors under inbound licenses or other grants
of rights of intellectual property (including, without limitation, any covenant
not to sue under intellectual property) to Borrower;

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of a Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Bank a security interest;

 

10



--------------------------------------------------------------------------------

(h) statutory or common law Liens of landlords; provided that such landlords
shall have waived their respective rights with respect to such Liens pursuant to
a landlord waiver agreement between such landlord and Bank in form satisfactory
to Bank;

(i) Liens of materialmen, mechanics, warehousemen, carriers, artisans or other
similar Liens arising in the ordinary course of Borrower’s business by operation
of law, which secure indebtedness that is not past due more than 30 days or
which are being contested in good faith by appropriate proceedings and for which
reserves have been established in accordance with GAAP;

(j) Liens in favor of customs and revenue authorities arising as a matter of
law, in the ordinary course of Borrower’s business, to secure payment of customs
duties in connection with the importation of goods;

(k) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(l) Deposits of cash to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for repayment of
borrowed money) or to secure statutory obligations or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds, in each case incurred
or provided in the ordinary course of business;

(m) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(g) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

(n) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments); and

(o) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit accounts held at such institutions to secure standard fees
for deposit services charged by, but not financing made available by such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit accounts.

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:

(a) Inventory in the ordinary course of business;

(b) Limited Licenses or any intellectual property under any Limited Licenses;

(c) Surplus, worn-out or obsolete Equipment;

(d) Non-US Assets or other assets of Borrower or its Subsidiaries that do not in
the aggregate exceed One Million Dollars ($1,000,000) during any fiscal year;

(e) Grants of Liens that constitute Permitted Liens;.

(f) Transfers from any Subsidiary to Borrower;

 

11



--------------------------------------------------------------------------------

(g) Transfers permitted under Section 7.6, 7.7 or 7.8;

(h) Transfers of investment property of Borrower for the sole purpose of
obtaining replacement investment property with the proceeds of such transfer,
provided that Bank at all times has a perfected security interest therein; or

(i) Transfers of the BP To-Be Acquired Patents.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Pilot Plant, Automation Lab, or Research and Development Labs” means the
bioprocess development pilot facility, robotics and automation laboratory, and
research and development laboratories at Borrower’s future corporate
headquarters at 3550 John Hopkins Court, San Diego, CA which are expected to be
utilized for the development and commercialization of Borrower’s products and
technologies.

“Prohibited Territory” means any Person or country listed by OFAC as to which
transactions between a United States Person and that territory are prohibited.

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

“Revolving Line” means a Credit Extension of up to Three Million Dollars
($3,000,000).

“Revolving Maturity Date” means April 14, 2013.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State, reports
from the United States Patent and Trademark Office and other applicable federal,
state or local government offices identifying all current security interests
filed in the Collateral and Liens of record as of the date of such report.

“Subordinated Debt” means any Indebtedness incurred by Borrower that is
subordinated in writing to the Obligations owing by Borrower to Bank on terms
reasonably acceptable to Bank (and identified as being such by Borrower and
Bank).

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture rights of
which by the terms thereof have the ordinary voting power to elect the Board of
Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.

“Surplus Cash” means all cash and cash equivalents in Borrower’s deposit
accounts in amounts in excess of the amount of the Minimum Cash.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

12



--------------------------------------------------------------------------------

“Transferred Patents” means any and all Patents that are registered in the name
of the Borrower with the USPTO but Borrower represents to have been transferred
to a third party.

 

13



--------------------------------------------------------------------------------

EXHIBIT B

 

DEBTOR VERENIUM CORPORATION

 

SECURED  PARTY: COMERICA BANK

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

1. all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

2. all common law and statutory copyrights and copyright registrations,
applications for registration, now existing or hereafter arising, in the United
States of America or in any foreign jurisdiction, obtained or to be obtained on
or in connection with any of the foregoing, or any parts thereof or any
underlying or component elements of any of the foregoing, together with the
right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;

3. all trademarks, service marks, trade names and service names and the goodwill
associated therewith, together with the right to trademark and all rights to
renew or extend such trademarks and the right (but not the obligation) of
Secured Party to sue in its own name and/or in the name of the Debtor for past,
present and future infringements of trademark;

4. all (i) patents and patent applications filed in the United States Patent and
Trademark Office or any similar office of any foreign jurisdiction, and
interests under patent license agreements, including, without limitation, the
inventions and improvements described and claimed therein (other than the BP
Patents, as defined in the Loan and Security Agreement dated October 19, 2011
between Debtor and Secured Party, the “LSA”), (ii) licenses pertaining to any
patent whether Debtor is licensor or licensee (other than the […***…] License,
as defined in the LSA), (iii) income, royalties, damages, payments, accounts and
accounts receivable now or hereafter due and/or payable under and with respect
thereto, including, without limitation, damages and payments for past, present
or future infringements thereof, (iv) right (but not the obligation) to sue in
the name of Debtor and/or in the name of Secured Party for past, present and
future infringements thereof, (v) rights corresponding thereto throughout the
world in all jurisdictions in which such patents have been issued or applied
for, and (vi) reissues, divisions, continuations, renewals, extensions and
continuations-in-part with respect to any of the foregoing; and

5. any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

***Confidential Treatment Requested

 

1